943 So. 2d 295 (2006)
Anthony T. FINN, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D05-5581.
District Court of Appeal of Florida, First District.
December 5, 2006.
Anthony T. Finn, pro se, Petitioner.
Connie Lynn Beach and Judy Bone, Assistants General Counsel, Tallahassee, for Respondent.
PER CURIAM.
Petitioner, a prisoner who was re-imprisoned after violating the probationary portion of a true split sentence, exhausted his administrative remedies seeking credit for the time petitioner had already served in prison. Petitioner then filed in the lower tribunal a petition for writ of mandamus. For this filing, a lien was imposed against petitioner's trust account pursuant to section 57.085, Florida Statutes.
In the instant petition for writ of certiorari, petitioner does not challenge the lower court's denial of the prison credit issue in the final order denying mandamus. Petitioner does assert, however, that the lower court erred in imposing a lien on petitioner's prison trust account. We agree and therefore grant the petition for writ of certiorari. Because petitioner's mandamus action, if successful, would have directly affected the amount of time that petitioner would spend in prison, the mandamus *296 action was a collateral criminal proceeding. Therefore, the May 10, 2005, order imposing the 57.085 lien on petitioner's prison trust account, and the July 8, 2005, order denying petitioner's June 10, 2005, motion for relief from the May 10, 2005, order, are VACATED. This cause is REMANDED for entry of an order directing the reimbursement to petitioner of those funds withdrawn from his account pursuant to the lien. See Austin v. McDonough, 31 Fla. L. Weekly D2621, 2006 WL 2986475 (Fla. 1st DCA 2006).
ERVIN, DAVIS, and BENTON, JJ., concur.